Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-14-00872-CV

                                     IN RE Art Martinez DE VARA

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: December 23, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 15, 2014, relator Art Martinez de Vara filed a petition for writ of mandamus

and a motion emergency temporary relief pending a ruling on the mandamus petition. The court

has considered the petition for writ of mandamus and is of the opinion that relator has not

demonstrated that he is entitled to the relief sought. Accordingly, the petition for writ of mandamus

and the motion for emergency temporary relief are denied. See TEX. R. APP. P. 52.8(a).


                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2014CI16459, styled Art Martinez de Vara, Mayor of the City of Von Ormy,
Texas v. Jacqueline Goede, Verna Hernandez, and Carmina Aguilar, pending in the 225th Judicial District Court,
Bexar County, Texas, the Honorable Antonia Arteaga presiding.